UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2282



ROBERT CARLYLE BERRETT,

                                              Plaintiff - Appellant,

          versus


GRACE INEZ ELMO,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-1428-DKC)


Submitted:   April 20, 2001                   Decided:   May 1, 2001


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Carlyle Berrett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Carlyle Berrett appeals the district court’s order dis-

missing his civil action for lack of subject matter jurisdiction.

We have reviewed the record and the district court’s opinion and

agree that there is no subject matter jurisdiction.   Accordingly,

we affirm on the reasoning of the district court.   See Berrett v.

Elmo, No. CA-98-1428-DKC (D. Md. Sept. 14, 2000). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2